      2:21-cv-02202-SAL-TER           Date Filed 08/26/21       Entry Number 13         Page 1 of 2




                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF SOUTH CAROLINA

Steven Sakaski Robinson, #15051-171,                     ) C/A No. 2:21-2202-SAL-TER
                                       Plaintiff,        )
vs.                                                      )
                                                         )             ORDER
Randerson I. Stephens, Jr.,                              )
John Prevatte, Barry Powers,                             )
Don Tempalski, Bryan McKay,                              )
                                       Defendants.       )
___________________________________________

       This is a civil action filed by a current nonprisoner regarding events when he was a pretrial
detainee and federal prisoner. Plaintiff was granted in forma pauperis status by prior order. (ECF No.
6).

TO THE CLERK OF COURT:

        This case is subject to dismissal. Therefore, the Clerk of Court shall not issue any summonses
nor shall the Clerk of Court forward this matter to the United States Marshal for service of process at
this time.

        The Clerk of Court shall not enter any change of address submitted by Plaintiff which directs
that mail be sent to a person other than Plaintiff unless that person is an attorney admitted to practice
before this court who has entered a formal appearance.

TO PLAINTIFF:

        Plaintiff must place the civil action number listed above on any document provided to the court
pursuant to this Order. Any future filings in this case must be sent to Post Office Box 2317,
Florence, South Carolina 29503, the address below. All documents requiring Plaintiff’s signature
shall be signed with Plaintiff’s full legal name written in Plaintiff’s own handwriting. Pro se litigants
shall not use the “s/typed name” format used in the Electronic Case Filing System. In all future filings
with this court, Plaintiff is directed to use letter-sized (8½ inches by 11 inches) paper only, to write or
type text on one side of a sheet of paper only and not to write or type on both sides of any sheet of
paper. Plaintiff is further instructed not to write to the edge of the paper, but to maintain one inch
margins on the top, bottom, and sides of each paper submitted.

       Plaintiff is a pro se litigant. Plaintiff’s attention is directed to the following important notice:

       You are ordered to always keep the Clerk of Court advised in writing (Post Office Box
       2317, Florence, South Carolina 29503) if your address changes for any reason, so as
       to assure that orders or other matters that specify deadlines for you to meet will be
       received by you. If as a result of your failure to comply with this Order, you fail to meet
    2:21-cv-02202-SAL-TER          Date Filed 08/26/21      Entry Number 13        Page 2 of 2




       a deadline set by this court, your case may be dismissed for violating this Order.
       Therefore, if you have a change of address before this case is ended, you must comply
       with this Order by immediately advising the Clerk of Court in writing of such change
       of address and providing the court with the docket number of all pending cases you have
       filed with this court. Your failure to do so will not be excused by the court.

       IT IS SO ORDERED.

                                                     s/Thomas E. Rogers, III
August 26, 2021                                      Thomas E. Rogers, III
Florence, South Carolina                             United States Magistrate Judge




                                                 2
